DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to Rejection of Claims 1, 2, 4, 5, 7, 9, 11, 13, 15, 17, 19 and 21 under 35 U.S.C. §103
Applicant’s arguments, see page 6, filed 27 January 2021, with respect to Rejection of Claims 1, 2, 4, 5, 7, 9, 11, 13, 15, 17, 19 and 21 under 35 U.S.C. §103 have been fully considered and are persuasive.  The Rejection of Claims 1, 2, 4, 5, 7, 9, 11, 13, 15, 17, 19 and 21 under 35 U.S.C. §103 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 9, 11, 13, 15, 17, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments are persuasive.
Further, a thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest the specific combination of limitations as set forth in independent claim 1. Claims 2, 4, 5, 7, 9, 11, 13, 15, 17, 19 and 21 are dependent on claim 1 and allowed for the same reasons.
Regarding independent claim 1, Examiner notes that Polevoy, Lee, and Jin references are particularly relevant. The primary reference Polevoy fails to teach Applicant’s claimed limitation “each of said bed slats are slidably inserted into said supporting arms through said engaging slots” because the slats taught by Polevoy bias the surface of the supporting arms (see Figs. 15-17) as opposed to inserting into the arms through the slot. Similarly, Lee teaches the slats contacting the surface of the arms (see Fig. 15) as opposed to inserting into the arms through the slot. Although Jin teaches slats inserted into wherein each of said bed slats further has an interlocking slot upwardly extended from a bottom edge of said end portion of said bed slat as a vertical slot defining an opening at said bottom edge of said end portion of said bed slat, wherein once said end portion of said bed slat is slidably inserted into said supporting arm through said engaging slot, said bed slat is slid downwardly to interlock with a bottom edge of said engaging slot”. The slats taught by Polevoy, Lee, and Jin all have smooth bottom edges and lack Applicant’s claimed “a vertical slot defining an opening at said bottom edge”, as detailed by Applicant in Remarks page 8 paragraph 12 “The slide end 232 as taught by Polevoy does not have any narrow opening or slot structure to be considered as the slot of the instant invention. Furthermore, the slide end 232 as taught by Polevoy does not have any opening at the bottom edge thereof”.
There is no teaching or suggestion in Polevoy, Lee, Jin, or the prior art (see PTO-892) that teaches the structure claimed by Applicant or any teaching/suggestion for a person having ordinary skill in the art to modify the references Polevoy, Lee, and Jin to arrive at Applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/16/2021